DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 was in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Terminal Disclaimer
The Terminal Disclaimer filed 09/02/2022 has been approved.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art is Zonka et al. (U.S. Pat. App. Pub. 2013/0159445), hereinafter Zonka.

Zonka generally disclosed generating an e-card, i.e., social event graphic card, using a template and media associated with a current social event.  However, Zonka did not disclose obtaining and determining if a creative tool associated with the current social event was applied to a content item stored on a client device to then automatically populate a template for generating a social event graphic card.  That is, the prior art of record does not teach, suggest, or render obvious the specific method, system, and product as set forth in the Specification, ¶[0088]-[0095], Fig. 5B, and recited in independent claims 1, 19, and 20, in particular comprising:

obtaining a creative tool associated with a current social event;
determining that the creative tool has been applied to a first content item in a plurality of content items stored on a client device; and
in response to determining that creative tool has been applied to the first content item, automatically populating a social event template graphic based on the first content item corresponding to the current social event to generate a social event graphic card (claim 1, emphasis added; similarly recited in claims 19 and 20).

These reasons, in conjunction with the other limitations of the independent claims, put this case in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R MANIWANG whose telephone number is (571)270-7257. The examiner can normally be reached 8:30AM - 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wing F Chan can be reached on (571) 272-7493. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPH R MANIWANG/Examiner, Art Unit 2441                                                                                                                                                                                                        
/WING F CHAN/Supervisory Patent Examiner, Art Unit 2441